SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 28, 2013 First Connecticut Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 333-171913 45-1496206 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Farm Glen Boulevard, Farmington, Connecticut 06032 (860) 676-4600 (Address and Telephone Number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 5.02(e) Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Item 9.01 Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX EX-10.13.1 First Amendment to Employment Agreement among First Connecticut Bancorp, Inc., Farmington Bank and John J. Patrick, Jr. Item 5.02(e) Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 28, 2013, First Connecticut Bancorp, Inc. (the “Company”) and its banking subsidiary, Farmington Bank (the “Bank”), entered into a First Amendment to Employment Agreement (the “Agreement”) with John J. Patrick, Jr., Chairman, President and Chief Executive Officer of the Company and the Bank. The Company, Bank and Mr. Patrick mutually believed it to be in their best interests to amend the Agreement to delete the evergreen provision which allows for continuous renewal of the employment term and replace it with a provision which requires annual renewal. A copy of the Agreement is included as Exhibit 10.13.1 to this current Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit Number Description First Amendment to Employment Agreement among First Connecticut Bancorp, Inc., Farmington Bank and John J. Patrick, Jr. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST CONNECTICUT BANCORP, INC. Registrant February 28, 2013 By:/s/ John J. Patrick, Jr. John J. Patrick, Jr. Chairman, President and and Chief Executive Officer EXHIBIT INDEX Exhibit Number Description First Amendment to Employment Agreement among First Connecticut Bancorp, Inc., Farmington Bank and John J. Patrick, Jr.
